Citation Nr: 9906584	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-18 829	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1952 to 
April 1954.  He has been represented throughout his appeal by 
the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1995.  The notice of disagreement with this 
determination was received in March 1995.  The statement of 
the case was issued in April 1995.  The veteran appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in February 1996.  A transcript of this hearing is of 
record, and is accepted as the substantive appeal with 
respect to the claim.  A hearing officer's decision was 
entered in February 1996, confirming the denial of the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  

In July 1997, the Board remanded the case to the RO in order 
to afford the veteran a hearing before a member of the Board 
sitting at the RO.  Pursuant to the remand, the veteran was 
scheduled for and notified of a videoconference hearing 
before a member of the Board on April 30, 1998 but he failed 
to report for the scheduled hearing.  In June 1998, the Board 
again remanded the case to the RO for still further 
development.  The appeal was received back at the Board in 
January 1999.  


REMAND

The veteran contends that his hearing loss and tinnitus was 
caused by noise exposure in service during combat.  The 
veteran maintains that, due to the effects of mortar launch 
blasts, friendly artillery firing from behind and incoming 
shell, he experienced continuous ringing in both ears, which 
has continued until the present.  The veteran also maintains 
that he has serious hearing loss that began soon after his 
discharge from military service.  At the time of his personal 
hearing in February 1996, the veteran testified that he was 
an assistant gunner on an 81-millimeter mortar during the 
Korean Conflict.  He indicated that he did not receive any 
treatment for the ringing of the ears in service because he 
did not complain about it at that time.  It is argued that 
the veteran's claim should be considered under the provisions 
of 38 U.S.C.A. § 1154(b) (West 1991).  

Board notes that the service medical records, including 
enlistment examination of March 1952 as well as the 
separation examination of April 1954, are negative for 
treatment or diagnoses of hearing loss or tinnitus in 
service.  However, also of record is the report of a reserve 
examination, dated in December 1958, indicating a loss of 
hearing in the left ear.  

In addition, a private hospital report dated in April 1966 
states that the veteran had been hard of hearing for several 
years and that his hearing loss had been increasing in 
severity.  This report also states that the veteran's hearing 
loss was first noted during the Korean Conflict, and that the 
veteran had developed ringing in his ears after being exposed 
to firing heavy artillery.  Further, a private medical 
statement dated in December 1986 reports findings of a severe 
hearing loss in the right ear and a moderate hearing loss in 
the left ear.  

The United States Court of Appeals of Veterans Claims (Court) 
has held that the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) are applicable to claims of hearing loss due to 
acoustic trauma during combat.  See Swanson v. Brown, 4 Vet. 
App. 148 (1993); Peters v. Brown, 6 Vet. App. 540 (1994).  

The Board is of the opinion that the evidence currently 
associated with the file is insufficient to form an opinion 
as to either issue of service connection for bilateral 
hearing loss and tinnitus.  In this regard, we note that 
while the veteran has reported being involved in the combat 
arena and his reserve records clearly show a hearing loss, 
his service personnel records have not been obtained.  

The Board further notes that the RO did not schedule the 
veteran for any medical examinations to ascertain whether 
there was current evidence of any of the claimed disorders 
and its/their etiology. 



In light of the foregoing, the Board finds that further 
development is in order prior to appellate disposition of 
this case.  Accordingly, this case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should contact the National 
Personnel Records Center and request the 
veteran's service personnel records and 
any additional service medical records, 
to include copies of any additional 
pertinent service medical records created 
in connection with the veteran's Marine 
Corps Reserve service.  All records 
obtained should be associated with the 
claims file.  

2.  The RO should determine if the 
veteran engaged in combat with the enemy 
and/or sustained in-service acoustic 
trauma.  The RO should set forth its 
basis for each determination.

3.  The veteran should be afforded a 
special VA audiological examination to 
determine the nature and extent of his 
hearing loss and tinnitus.  Such tests as 
the examiner deems necessary should be 
performed.  The examiner should be 
requested to render an opinion as to 
whether it is at least as likely as not 
that any current hearing loss and 
tinnitus is the result of noise trauma 
sustained in service.  The rationale for 
all expressed opinions should be set 
forth.  The claims folder should be made 
available to the examiner for review 
purposes prior to the examination and the 
entry of the opinions requested, and the 
examiner should specifically state 
whether he/she had the opportunity to 
review the claims folder.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.  

5.  The RO should then reevaluate the 
veteran's claims for service connection 
for hearing loss and tinnitus, with 
consideration of the applicability of 38 
U.S.C.A. § 1154(b) (West 1991) and the 
Court's holdings in Swanson v. Brown, 4 
Vet. App. 148 (1993) and Peters v. Brown, 
6 Vet. App. 540 (1994).  

6.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case, which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The law requires full compliance with all orders in this 
remand Stegall v. West 11 Vet. App. 268 (1998).  Although the 
instructions in this REMAND should be carried out in a 
logical chronological sequence, no instruction in this REMAND 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 4 -


